PER CURIAM.
Respondent appeals from an adjudication of delinquency on the charges of grand theft and burglary of an unoccupied conveyance.
Based upon the State’s proper and commendable confession of error, we vacate the adjudication and sentence and remand for a new trial. See Murphy v. State, 789 So.2d 1235, 1236 (Fla. 3d DCA 2001) (holding that where transcript of trial “contains irremediable and substantial omissions and *915obvious and egregious error in the portions which do exist,” new trial is required “in the interest of justice and due process.”).
Vacated and remanded.